Title: To Thomas Jefferson from William Phillips, 8 March 1781
From: Phillips, William
To: Jefferson, Thomas



Sir
New York March 8h. 1781.

From the following Extract of a Letter I received from General Washington, and which I inclose for your information, I have reason to conclude that Your Excellency is doubtless apprised of a Flag of truce Vessel, laden with Stores and refreshments for the use of the Troops of Convention, being expected to arrive in James River.
This Flag has now orders to proceed, and upon its arrival in James River I hope it will be allowed to fulfill the purposes of its destination; that you will please, Sir, to give such directions upon the subject as shall appear most expedient, and that will enable Captain Gerlach Deputy Quarter Master General to the Troops of Brunswick, who attends on the Cloathing and Stores for the service of those Troops, to pursue the most expeditious mode of having them conveyed to Albemarle Barracks.
I shall be glad that you will, Sir, permit the Flag to proceed to such convenient Port in the Chesepeak as will be best adapted, from its proximity to Maryland, to admit of an easy transportation by land of the Stores designed for the British Troops of Convention at present stationed at Fredericktown in that Province. I am desirous of obtaining your acquiescence to this measure from being extremely solicitous that the Troops should receive as soon as possible their Necessaries and Cloathing which, by recent reports, I find they are in great want of, and from a reasonable conclusion that the Flag will sooner be able to fulfill the object of its Commission  by the mode now proposed than it appears to me could be done by any other method.
I embrace this opportunity of assuring you that I retain a particular remembrance of the Civilities I received when in Virginia from you, Sir, and Mrs. Jefferson to whom I request my Compliments.
I am Sir your most Obedient humble Servant,

W Phillips

